Citation Nr: 1225865	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-38 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of left trochanter fracture due to gunshot wound, claimed as a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the United States Army from October 28, 1975, to February 14, 1976, and subsequent service in the Army Reserve until December 31, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of left trochanter fracture.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full- time duty performed for training purposes by members of the Reserve and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002). 

As indicated, the appellant seeks service connection for residuals of left trochanter fracture due to gunshot wound.  According to a VA hospital summary dated on April 17, 1976, the appellant suffered a gunshot wound to the left hip.  X-rays taken at the hospital showed a fracture of the greater trochanter with an embedded metallic fragment.  

The appellant asserts that the physical training required during his subsequent service in the Army Reserve from 1976-1998 aggravated his left hip disability.  See the appellant's April 2007 and April 2008 statements.

A review of the appellant's service treatment records covering his Army Reserve service does not show any treatment, complaints, and/or diagnoses pertinent to the appellant's left leg or hip.  

However, in support of his claim, the appellant submitted an April 2008 statement from his private physician, K.P., M.D, in which she reiterated the appellant's contention that his Army Reserve training made his hip (and knee) pain worse.  Dr. K. P. noted that the appellant has arthritic changes in his low back and left knee on x-rays.  Dr. K. P. believes that the appellant's Reserve training certainly exacerbated these problems.   Dr. K. P. did not specifically mention the left trochanter fracture, or identify any of its residuals.   

In any event, the record also contains various lay statements in support of the appellant's claim.  In this regard, the appellant submitted an April 2007 statement from E.R., in which she stated that she observed the appellant having problems standing and sleeping after his two week training, presumably in the Army Reserve.  She also reported that the appellant complained of numbness in his leg and toe.  

According to a January 2008 statement, Sgt. J. M. served with the appellant in the Army Reserve.  J.M. noticed the appellant's complaints of severe left leg pain after completing his annual physical training.
Additionally, in a February 2008 statement, another fellow service member, C.R. stated that he served with the appellant in the U.S. Army Reserve and was attached to the 330th General Hospital in Memphis.  He stated that their squadron participated in driving trucks, setting up tents, lifting supplies, hiking, walking hospital halls, and physical exercise training.  C.R. noticed on many occasions during training that the appellant would complain of aches and pain in his left leg.

Thus, in light of the medical evidence showing a fracture of the left trochanter, Dr. K. P.'s April 2008 opinion, and the various lay statements of record, the Board finds that a VA examination is necessary to determine the current nature of the appellant's disability resulting from the left trochanter fracture, and whether such disability was aggravated during a period of ACDUTRA or INACDUTRA.   

Lastly, the Board notes that the precise dates of the appellant's of ACDUTRA and INACDUTRA periods with the Army Reserve are not readily apparent from the current evidence in the claims file and are needed before the Board can fully review the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the United States Army Reserve from February 15, 1976, to December 31, 1998.  

2.   Then, schedule the appellant for an appropriate VA examination to determine the nature and etiology of his residuals of left trochanter fracture due to gunshot wound.  After a review of the claims folder, the examiner should address the following: 

a).  Indicate any residuals of  left trochanter fracture due to gunshot wound stemming from the April 1976 injury, to include hip and leg disability;  
b).  Opine whether it is at least as likely as not (50 percent or greater probability) that any current residual disability stemming from the left trochanter fracture was aggravated or permanently worsened while performing ACDUTRA or INACDUTRA in the Army Reserve from April 1976 to December 1998.  Any opinion must be reconciled with all evidence, to include the service treatment records, various lay statements of record, and the April 2008 opinion from Dr. K. P.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

3.  After all development has been completed, readjudicate the claim based on the additional evidence.  If the benefit sought is not granted, furnish the appellant and his representative with a Supplemental Statement of the Case, and give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


